J-S36020-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

LAQUAN AMIR BROWN

                            Appellant                 No. 1560 WDA 2014


          Appeal from the Judgment of Sentence November 26, 2013
             In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0007269-2013


BEFORE: PANELLA, J., JENKINS, J., and STRASSBURGER, J.*

MEMORANDUM BY JENKINS, J.:                              FILED JULY 07, 2015

        Appellant Laquan Amir Brown appeals from the judgement of sentence

entered in the Allegheny County Court of Common Pleas following his guilty

plea to theft by unlawful taking, unauthorized use of a motor vehicle, driving

without a license, and driving while operating privilege suspended or

revoked.1 We vacate and remand for resentencing.

        The relevant facts and procedural history of this appeal are as follows.

On May 19, 2013, Pamela Patterson [“Victim”] left her keys in the ignition of

her 2006 Buick sedan while she went into a Sunoco gas station to purchase

a lighter. While Victim was in the gas station, Appellant absconded with the

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. §§ 3921, 3928; 75 Pa.C.S. §§ 1501, 1543, respectively.
J-S36020-15



vehicle, without permission, to visit a friend. Police apprehended Appellant

later that day and confirmed that he did not have a valid operating license.

        On November 26, 2013, Appellant pled guilty to the aforementioned

charges.     The same day, the court sentenced him to eight (8) years’

probation for theft by unlawful taking and two (2) consecutive years’

probation for unauthorized use of a motor vehicle.2

        On December 9, 2013, Appellant wrote a letter requesting permission

to withdraw his guilty plea, which the court denied as untimely on December

19, 2013. Appellant did not file a direct appeal within thirty (30) days of his

judgment of sentence, but filed a counseled petition for relief pursuant to

the Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-46, requesting

the court reinstate his appeal rights nunc pro tunc. On August 27, 2014, the

court granted Appellant’s petition and reinstated his appeal rights nunc pro

tunc.    On September 24, 2014, Appellant timely filed a notice of appeal.

Both the trial court and Appellant complied with Pa.R.A.P. 1925.3

        Appellant raises the following issues for our review:

           [WHETHER] THE TRIAL COURT ABUSED ITS DISCRETION
           IN IMPOSING AN UNDULY HARSH AND EXCESSIVE
           SENTENCE OF AN AGGREGATE TEN YEARS OF PROBATION
           IN LIGHT OF THE OBJECTIVES OF THE SENTENCING CODE
           AS ESTABLISHED IN § 9721, AND MR. BROWN’S SPECIFIC
____________________________________________


2
    The court did not impose sentences on the remaining convictions.
3
  On October 2, 2014 the trial court ordered Appellant to file a Pa.R.A.P.
1925(b) statement by November 10, 2014, and Appellant timely complied.



                                           -2-
J-S36020-15


         CIRCUMSTANCES AND REHABILITATIVE NEEDS WHEN
         COMPARED TO THE NEED TO PROTECT THE PUBLIC[?]

         [WHETHER] THE TRIAL COURT IMPOSED AN ILLEGAL
         SENTENCE[?]

Appellant’s Brief at 6.

      For purposes of disposition, we will first address Appellant’s second

issue. Appellant argues the court imposed an illegal sentence because the

statutory maximum sentence for theft by unlawful taking is seven (7) years

and the court imposed a sentence of eight (8) years’ probation on this

conviction. We agree.

      Primarily, we observe:

         “A challenge to the legality of a sentence … may be
         entertained as long as the reviewing court has
         jurisdiction.” Commonwealth v. Borovichka, 18 A.3d
1242, 1254 (Pa.Super.2011) (citation omitted). It is also
         well-established that “[i]f no statutory authorization exists
         for a particular sentence, that sentence is illegal and
         subject to correction.” Commonwealth v. Rivera, 95
A.3d 913, 915 (Pa.Super.2014) (citation omitted). “An
         illegal sentence must be vacated.” Id. “Issues relating to
         the legality of a sentence are questions of law[.] … Our
         standard of review over such questions is de novo and our
         scope of review is plenary.” Commonwealth v. Akbar, 91
A.3d 227, 238 (Pa.Super.2014) (citations omitted).

Commonwealth v. Wolfe, 106 A.3d 800, 801-02 (Pa.Super.2014).

      Regarding Appellant’s sentence for theft, a third degree felony, the

relevant statute provides:

         § 1103. Sentence of imprisonment for felony

         Except as provided in 42 Pa.C.S. § 9714 (relating to
         sentences for second and subsequent offenses), a person

                                     -3-
J-S36020-15


          who has been convicted of a felony may be sentenced to
          imprisonment as follows:

                                       *       *   *

          (3) In the case of a felony of the third degree, for a term
          which shall be fixed by the court at not more than seven
          years.

18 Pa.C.S. § 1103.

       Regarding Appellant’s sentence for unauthorized use of a motor

vehicle, a second degree misdemeanor, the relevant statute provides:

          § 1104. Sentence of imprisonment for misdemeanors

          A person who has been convicted of a misdemeanor may
          be sentenced to imprisonment for a definite term which
          shall be fixed by the court and shall be not more than:

                                       *       *   *

          (2) Two years in the case of a misdemeanor of the second
          degree.

18 Pa.C.S. § 1104.

       Here, the Commonwealth and the trial court concede that Appellant’s

sentence is illegal. The court-imposed eight (8) year sentence exceeds the

statutory maximum for a third degree felony. Thus, Appellant’s sentence is

illegal and must be vacated.4 See Wolfe, supra.




____________________________________________


4
  Due to our disposition of this issue, we need not address Appellant’s other
claim.



                                           -4-
J-S36020-15


       Judgment of sentence vacated. Case remanded for resentencing.5

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/7/2015




____________________________________________


5
    Although the court legally sentenced Appellant to the two (2) year
statutory maximum for unauthorized use of a motor vehicle, a second
degree misdemeanor, the resulting ten (10) year aggregate term of
probation exceeds the statutory maximum for the combined offenses. We
must remand for resentencing of both convictions because vacating the
illegal sentence upsets the trial court’s sentencing scheme.



                                           -5-